Appeal from a judgment of Onondaga County Court (Walsh, J.), entered August 22, 2001, convicting defendant after a jury trial of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621), is legally sufficient to support defendant’s conviction of robbery in the first degree (see Penal Law § 160.15 [4]). Upon our review of the record, we conclude that the verdict is not against the *934weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). We have examined defendant’s remaining contention and conclude that it lacks merit. Present — Green, J.P., Wisner, Hurlbutt, Burns and Gorski, JJ.